Exhibit 10.2

 

July 2, 2020

 

Velodyne Lidar, Inc.   5521 Hellyer Ave   San Jose, California 95138       Graf
Industrial Corp.   118 Vintage Park Blvd, Suite W-222   Houston, Texas 77070  
      Re: Sponsor Agreement  

 

Ladies and Gentlemen:

 

This letter (this “Sponsor Agreement”) is being delivered by Graf Acquisition
LLC, a Delaware limited liability company (the “Sponsor”), to Velodyne Lidar,
Inc., a Delaware corporation (the “Company”), and Graf Industrial Corp., a
Delaware corporation (the “Acquiror”), in accordance with that Agreement and
Plan of Merger, dated as of the date hereof, by and among Acquiror, the Company
and the other parties thereto (the “Merger Agreement”), and hereby amends and
restates in its entirety with respect to the Sponsor that certain letter, dated
October 15, 2018, from, inter alia, Sponsor to the Acquiror (the “Prior Letter
Agreement”) (provided that, as set forth in Section 17, this Sponsor Agreement
shall automatically terminate and revert to the Prior Letter Agreement if the
Merger Agreement is validly terminated in accordance with its terms). Certain
capitalized terms used herein are defined in paragraph 10 hereof. Capitalized
terms used but not otherwise defined herein shall have the respective meanings
ascribed to such terms in the Merger Agreement. As used herein, the term
“Section” shall, unless otherwise specified, refer to the specified Section of
this Sponsor Agreement.

 

The Sponsor is currently, and as of immediately prior to the Closing will be,
the record owner of 6,026,128 Founder Shares (which may be referred to herein as
the “Sponsor’s Founder Shares”), which do not include the 68,000 Founder Share
owned by independent directors of the Acquiror who are not party to this Sponsor
Agreement, and 14,150,605 Private Placement Warrants.

 

In order to induce the Company and Acquiror to enter into the Merger Agreement
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Sponsor hereby agrees with the Acquiror and
the Company as follows:

 

1.                   Voting Agreements. The Sponsor, in its capacity as an
Acquiror Stockholder, agrees that, at the Special Meeting, at any other meeting
of the Acquiror Stockholders (whether annual or special and whether or not an
adjourned or postponed meeting, however called and including any adjournment or
postponement thereof) and in connection with any written consent of the Acquiror
Stockholders, the Sponsor shall, and shall cause any other holder of record of
any of the Sponsor’s Founder Shares to:

 

a.when such meeting is held, appear at such meeting or otherwise cause the
Sponsor’s Founder Shares to be counted as present thereat for the purpose of
establishing a quorum;

 

b.vote (or execute and return an action by written consent), or cause to be
voted at such meeting (or validly execute and return and cause such consent to
be granted with respect to), all of the Sponsor’s Founder Shares in favor of
each of the Proposals and any other matters necessary or reasonably requested by
the Company for consummation of the Merger and the other transactions
contemplated by the Merger Agreement; and

 



 

 

 

c.vote (or execute and return an action by written consent), or cause to be
voted at such meeting (or validly execute and return and cause such consent to
be granted with respect to), all of the Sponsor’s Founder Shares against (i) any
Business Combination Proposal other than with the Company, its stockholders and
their respective Affiliates and Representatives and (ii) any other action that
would reasonably be expected to (x) materially impede, interfere with, delay,
postpone or adversely affect the Merger or any of the other transactions
contemplated by the Merger Agreement, (y) result in a breach of any covenant,
representation or warranty or other obligation or agreement of Acquiror under
the Merger Agreement or (z) result in a breach of any covenant, representation
or warranty or other obligation or agreement of the Sponsor contained in this
Sponsor Agreement.

 

2.                    No Redemption. The Sponsor agrees not to redeem any of its
Founder Shares in the Offer.

 

3.                    No Responsibility for Acquiror Related Parties.
Notwithstanding anything in this Sponsor Agreement to the contrary, (i) the
Sponsor shall not be responsible for the actions of Acquiror or the Acquiror
Board (or any committee thereof), any Subsidiary of Acquiror, or any officers,
directors, employees or professional advisors of any of the foregoing
(collectively, the “Acquiror Related Parties”), (ii) the Sponsor makes no
representations or warranties with respect to the actions of any of the Acquiror
Related Parties, and (iii) any breach by Acquiror of its obligations under the
Merger Agreement shall not, for the avoidance of doubt, be considered a breach
of this Sponsor Agreement.

 

4.                    Stop Transfers; Certificates. The Sponsor agrees that (a)
it shall not request that the Acquiror register the Transfer (book entry or
otherwise) of any of the Sponsor’s Founder Shares if such Transfer is not
permitted by this Sponsor Agreement and (b) promptly following the date of this
Sponsor Agreement, it shall advise the Acquiror’s transfer agent in writing that
the Sponsor’s Founder Shares are subject to the restrictions set forth herein
and, in connection therewith, provide such transfer agent with such information
as is reasonable to ensure compliance with such restrictions.

 

5.                    Damages; Remedies. The Sponsor hereby agrees and
acknowledges that (i) the Underwriters, the Acquiror and the Company would be
irreparably injured in the event of a breach by the Sponsor of its obligations
under Section 1 (Voting Agreement) or Section 7 (Transfer Restrictions) (with
respect to the Underwriters, only to the extent such provisions as were
contained in the Prior Letter Agreement), (ii) monetary damages may not be an
adequate remedy for such breach and (iii) the non-breaching party shall be
entitled to injunctive relief, in addition to any other remedy that such party
may have in law or in equity, in the event of such breach. Notwithstanding the
foregoing, or anything herein to the contrary, under no circumstances shall the
Acquiror or the Sponsor be liable for any costs or damages, including any
special, incidental, consequential, exemplary or punitive damages, to any
Person, including the Company, in respect of this Sponsor Agreement, including
any breach hereof, and the Company hereby waives any claim it may have now or in
the future for monetary costs or damages against the Acquiror or the Sponsor in
respect of this Sponsor Agreement, including any breach hereof.

 

6.                    Forfeiture of Founder Shares and Private Placement
Warrants. The Sponsor agrees that, immediately prior to the Effective Time, and
conditioned and effective upon the Closing, 3,519,128 Founder Shares and all of
the Private Placement Warrants, in each case held by the Sponsor immediately
prior to the Closing, shall be automatically cancelled, for no consideration,
and shall no longer be outstanding (the “Sponsor’s Equity Cancellation”). As a
result of the Sponsor’s Equity Cancellation, the Sponsor shall, as of the
Effective Time, be the record owner of 2,507,000 Founder Shares, of which
275,000 shares shall be deemed “Earnout Founder Shares” and shall be subject to
Section 8 (Earnout Founder Shares).

 

7.                    Transfer Restrictions.

 

a.The Sponsor agrees that it shall not Transfer any of its Founder Shares until
the earlier of (i) one (1) year after the Closing and (ii) subsequent to the
Closing, either (x) the achievement of a $12.00 Stock Price Level (as defined
below) (provided that the applicable thirty (30) Trading Day period commences at
least 150 days after the Closing) or (y) the date on which the Acquiror
completes a liquidation, merger, capital stock exchange, reorganization or other
similar transaction that results in all of the Acquiror Stockholders having the
right to exchange their shares of Acquiror Common Stock for cash, securities or
other property (such period, the “Lock-up Period”).

 



2 

 

 

b.The Sponsor agrees that it shall not Transfer any Private Placement Warrants
(or any shares of Acquiror Common Stock issued or issuable upon the exercise
thereof).

 

c.Notwithstanding the provisions set forth in Sections 7(a) and (b), Transfers
of the Founder Shares and the Private Placement Warrants (and any shares of
Acquiror Common Stock issued or issuable upon the exercise or conversion of the
Private Placement Warrants) that are held by the Sponsor or any of its permitted
transferees (that have complied with this Section 7(c)) are permitted: (i) to
the Acquiror’s officers or directors, any Affiliates or family members of any of
the Acquiror’s officers or directors, any members of the Sponsor, or any
Affiliates of the Sponsor; (ii) in the case of an individual, by gift to a
member of the individual’s immediate family, to a trust (the beneficiary of
which is a member of such individual’s immediate family or an Affiliate of such
person) or to a charitable organization; (iii) in the case of an individual, by
virtue of Laws of descent and distribution upon death of such individual; (iv)
in the case of an individual, pursuant to a qualified domestic relations order;
(v) by virtue of the Laws of the State of Delaware or the Sponsor’s limited
liability company agreement upon dissolution of the Sponsor; and/or (vi) in the
event of the Acquiror’s liquidation, merger, capital stock exchange,
reorganization or other similar transaction which results in all of the Acquiror
Stockholders having the right to exchange their shares of Acquiror Common Stock
for cash, securities or other property subsequent to the Closing (including the
entry into an agreement in connection with such liquidation, merger, share
exchange, reorganization or other similar transaction); provided, however, that
in the case of clauses (i) through (iv), these permitted transferees must enter
into a written agreement with the Acquiror agreeing to be bound by the transfer
restrictions herein.

 

8.Earnout Founder Shares.

 

a.Unvested Earnout Founder Shares. The Sponsor agrees that, as of the Closing,
all of the Earnout Founder Shares shall be unvested and shall be subject to the
vesting and forfeiture provisions set forth in Section 8(b). The Sponsor agrees
that it shall not Transfer any unvested Earnout Founder Shares prior to the date
such Earnout Founder Shares become vested pursuant to Section 8(b), except to
the extent permitted by Section 7(c).

 

b.Vesting; Forfeiture. 100% of the unvested Earnout Founder Shares owned by the
Sponsor as of the Closing shall vest at such time as a $15.00 Stock Price Level
is achieved on or before the date that is six (6) months after the Closing Date.
For the avoidance of doubt, if a $15.00 Stock Price Level is not achieved on or
prior to the date that is six (6) months after the Closing Date, the Earnout
Founder Shares shall not vest and shall be automatically cancelled for no
consideration. For clarity, the applicable Trading Day period for such Stock
Price Level shall commence on the date hereof.

 

c.Stock Price Level. For purposes of this Sponsor Agreement, the applicable
“Stock Price Level” will be considered achieved only when the closing price of
Acquiror Common Stock on the NYSE is greater than or equal to the applicable
threshold for any twenty (20) Trading Days within any thirty (30) Trading Day
period. The Stock Price Levels will be equitably adjusted for any stock
dividend, subdivision, reclassification, recapitalization, split, combination or
exchange of shares, or any similar event affecting the Acquiror Common Stock
after the date of the Merger Agreement.

 



3 

 

 

9.                    Fees; Loan Repayments. Except as disclosed in the
Prospectus, neither the Sponsor nor any Affiliate of the Sponsor, nor any
director or officer of the Acquiror, shall receive from the Acquiror any
finder’s fee, reimbursement, consulting fee, non-cash payments, monies in
respect of any repayment of a loan or other compensation prior to, or in
connection with any services rendered in order to effectuate, the consummation
of the Acquiror’s initial Business Combination (regardless of the type of
transaction that it is, but including, for the avoidance of doubt, the Merger),
other than the following, none of which will be made from the proceeds held in
the Trust Account prior to the consummation of the Merger: (a) repayment of a
loan and advances of up to an aggregate of $150,000 made to the Acquiror by the
Sponsor; (b) reimbursement to an Affiliate of the Sponsor for certain office
space, utilities and secretarial and administrative support as may be reasonably
required by the Company for a total of up to $5,000 per month; (c) reimbursement
for any reasonable out-of-pocket expenses related to identifying, investigating
and consummating an initial Business Combination; and (d) repayment of loans, if
any, and on such terms as to be determined by the Acquiror from time to time,
made by the Sponsor or any of the Acquiror’s officers or directors to finance
transaction costs in connection with an intended initial Business Combination
(including, for the avoidance of doubt, loans made by the Sponsor to the
Acquiror to fund costs and expenses required in connection with the Merger and
the other transactions contemplated by the Merger Agreement). Up to $1,500,000
of such loans may be convertible, at the option of the Sponsor or such other
lender, into warrants at a price of $0.75 per warrant (such warrants, the
“Working Capital Warrants”). The Working Capital Warrants (if any) would be
identical to the Private Placement Warrants, including as to exercise price,
exercisability and exercise period; provided that, for the avoidance of doubt,
the Working Capital Warrants (if any) shall not be forfeited or otherwise
cancelled in connection with the Closing.

 

10.                 Certain Defined Terms: As used herein, (i) “Beneficially
Own” has the meaning ascribed to it in Section 13(d) of the Exchange Act; (ii)
“Business Combination” shall mean a merger, capital stock exchange, asset
acquisition, stock purchase, reorganization or similar business combination,
involving the Acquiror and one or more businesses; (iii) “Founder Shares” shall
mean the 6,468,750 shares of Acquiror Common Stock initially issued to the
Sponsor (up to 843,750 shares of which were subject to complete or partial
forfeiture by the Sponsor if the over-allotment option was not exercised by the
Underwriters) for an aggregate purchase price of $25,000, or $0.004 per share,
prior to the consummation of the Public Offering; (iv) “Private Placement
Warrants” shall mean the 14,150,605 warrants to purchase 10,612,953.75 shares of
Acquiror Common Stock underlying the Units that the Sponsor purchased
simultaneously with the consummation of the Public Offering; (v) “Prospectus”
shall mean the registration statement on Form S-1 and prospectus filed by
Acquiror with the U.S. Securities and Exchange Commission (the “Commission”) in
connection with the Public Offering; (vi) “Public Offering” shall mean the
underwritten initial public offering of 25,875,000 of Acquiror’s units
(including up to 3,375,000 units that were available to be purchased to cover
over-allotments, if any) (the “Units”), each comprised of one share of Acquiror
Common Stock and one redeemable warrant; (vii) “Trust Account” shall mean the
trust fund into which a portion of the net proceeds of the Public Offering was
deposited; (viii) “Transfer” shall mean the (a) sale of, offer to sell, contract
or agreement to sell, hypothecate, pledge, grant of any option to purchase or
otherwise dispose of or agreement to dispose of, directly or indirectly, or
establishment or increase of a put equivalent position or liquidation with
respect to or decrease of a call equivalent position within the meaning of
Section 16 of the Exchange Act and the rules and regulations of the Commission
promulgated thereunder with respect to, any security, (b) entry into any swap or
other arrangement that transfers to another, in whole or in part, any of the
economic consequences of ownership of any security, whether any such transaction
is to be settled by delivery of such securities, in cash or otherwise, or (c)
public announcement of any intention to effect any transaction specified in
clause (a) or (b); and (ix) “Underwriter” shall have the meaning ascribed to
such term in the Prior Letter Agreement.

 



4 

 

 

11.                 Entire Agreement; Amendment. This Sponsor Agreement and the
other agreements referenced herein constitute the entire agreement and
understanding of the parties hereto in respect of the subject matter hereof and
supersede all prior understandings, agreements or representations by or among
the parties hereto, written or oral, to the extent they relate in any way to the
subject matter hereof or the transactions contemplated hereby, including, with
respect to the Sponsor, the Prior Letter Agreement. This Sponsor Agreement may
not be changed, amended, modified or waived (other than to correct a
typographical error) as to any particular provision, except by a written
instrument executed by all parties hereto.

 

12.                 Assignment. No party hereto may, except as set forth herein,
assign either this Sponsor Agreement or any of its rights, interests, or
obligations hereunder without the prior written consent of the other parties.
Any purported assignment in violation of this paragraph shall be void and
ineffectual and shall not operate to transfer or assign any interest or title to
the purported assignee. This Sponsor Agreement shall be binding on the Sponsor,
the Acquiror and the Company and each of their respective successors, heirs,
personal representatives and assigns and permitted transferees.

 

13.                 Counterparts. This Sponsor Agreement may be executed in any
number of original, electronic or facsimile counterparts and each of such
counterparts shall for all purposes be deemed to be an original, and all such
counterparts shall together constitute but one and the same instrument.

 

14.                  Severability. This Sponsor Agreement shall be deemed
severable, and the invalidity or unenforceability of any term or provision
hereof shall not affect the validity or enforceability of this Sponsor Agreement
or of any other term or provision hereof. Furthermore, in lieu of any such
invalid or unenforceable term or provision, the parties hereto intend that there
shall be added as a part of this Sponsor Agreement a provision as similar in
terms to such invalid or unenforceable provision as may be possible and be valid
and enforceable.

 

15.                  Governing Law; Jurisdiction; Jury Trial Waiver. This
Sponsor Agreement, and all claims or causes of action based upon, arising out
of, or related to this Sponsor Agreement or the transactions contemplated
hereby, shall be governed by, and construed in accordance with, the Laws of the
State of New York, without giving effect to principles or rules of conflict of
laws to the extent such principles or rules would require or permit the
application of Laws of another jurisdiction. Any Action based upon, arising out
of or related to this Sponsor Agreement or the transactions contemplated hereby
shall be brought in the federal or state courts located in New York City in the
State of New York, and each of the parties irrevocably submits to the exclusive
jurisdiction of each such court in any such Action, waives any objection it may
now or hereafter have to personal jurisdiction, venue or to convenience of
forum, agrees that all claims in respect of the Action shall be heard and
determined only in any such court, and agrees not to bring any Action arising
out of or relating to this Sponsor Agreement or the transactions contemplated
hereby in any other court. Nothing herein contained shall be deemed to affect
the right of any party to serve process in any manner permitted by Law or to
commence legal proceedings or otherwise proceed against any other party in any
other jurisdiction, in each case, to enforce judgments obtained in any Action
brought pursuant to this Section 15. The prevailing party in any such Action (as
determined by a court of competent jurisdiction) shall be entitled to be
reimbursed by the non-prevailing party for its reasonable and documented
out-of-pocket expenses, including reasonable attorneys’ fees, incurred with
respect to such Action. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ANY
AND ALL RIGHT TO TRIAL BY JURY IN ANY ACTION BASED UPON, ARISING OUT OF OR
RELATED TO THIS SPONSOR AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

16.                  Notice. Any notice, consent or request to be given in
connection with any of the terms or provisions of this Sponsor Agreement shall
be in writing and shall be sent or given in accordance with the terms of Section
11.02 of the Merger Agreement to the applicable party at its principal place of
business.

 



5 

 

 

17.                  Termination. This Sponsor Agreement shall terminate on the
expiration of the Lock-up Period; provided, however, that if the Merger
Agreement is validly terminated in accordance with the terms thereof, this
Sponsor Agreement shall automatically terminate and be of no force and effect
and, with respect to the Sponsor, shall revert to the Prior Letter Agreement (it
being understood that, for the avoidance of doubt, the Company shall have no
rights, interests or obligations hereunder (or under the Prior Letter Agreement)
following such reversion). No such termination or reversion shall relieve the
Sponsor, the Acquiror or the Company from any liability resulting from a breach
of this Sponsor Agreement occurring prior to such termination or reversion.

 

18.                  Sponsor Representations: The Sponsor represents and
warrants to the Acquiror and the Company, as of the date hereof, that:

 

a.it has never been suspended or expelled from membership in any securities or
commodities exchange or association or had a securities or commodities license
or registration denied, suspended or revoked;

 

b.it has full right and power, without violating any agreement to which it is
bound (including, without limitation, any non-competition or non-solicitation
agreement with any employer or former employer), to enter into this Sponsor
Agreement;

 

c.it is duly organized, validly existing and in good standing under the Laws of
the jurisdiction in which it is organized, and the execution, delivery and
performance of this Sponsor Agreement and the consummation of the transactions
contemplated hereby are within the Sponsor’s limited liability company powers
and have been duly authorized by all necessary limited liability company actions
on the part of the Sponsor;

 

d.this Sponsor Agreement has been duly executed and delivered by the Sponsor
and, assuming due authorization, execution and delivery by the other parties to
this Sponsor Agreement, this Sponsor Agreement constitutes a legally valid and
binding obligation of the Sponsor, enforceable against the Sponsor in accordance
with the terms hereof (except as enforceability may be limited by bankruptcy
Laws, other similar Laws affecting creditors’ rights and general principles of
equity affecting the availability of specific performance and other equitable
remedies);

 

e.the execution and delivery of this Sponsor Agreement by the Sponsor does not,
and the performance by the Sponsor of its obligations hereunder will not, (i)
conflict with or result in a violation of the organizational documents of the
Sponsor, or (ii) require any consent or approval from any third party that has
not been given or other action that has not been taken by any third party, in
each case, to the extent such consent, approval or other action would prevent,
enjoin or materially delay the performance by the Sponsor of its obligations
under this Sponsor Agreement;

 

f.there are no Actions pending against the Sponsor or, to the knowledge of the
Sponsor, threatened against the Sponsor, before (or, in the case of threatened
Actions, that would be before) any arbitrator or any Governmental Authority,
which in any manner challenges or seeks to prevent, enjoin or materially delay
the performance by the Sponsor of its obligations under this Sponsor Agreement;

 

g.except for fees described on Schedule 5.09 of the Merger Agreement, no broker,
finder, investment banker or other Person is entitled to any brokerage fee,
finders’ fee or other commission in connection with the Merger Agreement or this
Sponsor Agreement or any of the respective transactions contemplated thereby and
hereby, in each case, based upon arrangements made by the Sponsor or, to the
knowledge of the Sponsor, by the Acquiror or the Merger Sub;

 



6 

 

 

h.the Sponsor has had the opportunity to read the Merger Agreement and this
Sponsor Agreement and has had the opportunity to consult with its tax and legal
advisors;

 

i.the Sponsor has not entered into, and shall not enter into, any agreement that
would prevent the Sponsor from performing any of its obligations hereunder;

 

j.the Sponsor has good title to the Sponsor’s Founder Shares and Private
Placement Warrants, free and clear of any Liens other than Permitted Liens, and
the Sponsor has the sole power to vote or cause to be voted such Founder Shares
and Private Placement Warrants; and

 

k.the Sponsor’s Founder Shares and the Private Placement Warrants identified in
the 2nd paragraph of this Sponsor Agreement are the only Founder Shares and
Private Placement Warrants, respectively, owned of record or Beneficially Owned
by the Sponsor as of the date hereof, and none of such Founder Shares or Private
Placement Warrants are subject to any proxy, voting trust or other agreement or
arrangement with respect to the voting of such Founder Shares or Private
Placement Warrants that is inconsistent with the Sponsor’s obligations pursuant
to this Sponsor Agreement.

 

19.                  Adjustment for Stock Split. If, and as often as, there are
any changes in the Acquiror, the Founder Shares (including any Earnout Founder
Shares) or the Private Placement Warrants by way of stock split, stock dividend,
combination or reclassification, or through merger, consolidation,
reorganization, recapitalization or business combination, or by any other means,
equitable adjustment shall be made to the provisions of this Sponsor Agreement
as may be required so that the rights, privileges, duties and obligations
hereunder shall continue with respect to the Sponsor, the Acquiror, the Company,
the Founder Shares and Private Placement Warrants, each as so changed. For
avoidance of doubt, such equitable adjustment shall be made to the Stock Price
Level targets set forth in Section 7(a) and Section 8(c).

 

20.                 No Claims Against the Trust Account. Section 6.05 of the
Merger Agreement is hereby incorporated into this Sponsor Agreement, mutatis
mutandis.

 

21.                 Further Actions. Each of the parties hereto agrees to
execute and deliver hereafter any further document, agreement or instrument of
assignment, transfer or conveyance as may be necessary or desirable to
effectuate the purposes hereof and as may be reasonably requested in writing by
another party hereto.

 

[signature page follows]

 



7 

 

 

   Sincerely,         GRAF ACQUISITION LLC          By:/s/ James A. Graf  
  Name: James A. Graf     Title: Managing Member       Acknowledged and
Agreed:         GRAF INDUSTRIAL CORP.         By: /s/ James A. Graf     Name:
James A. Graf     Title: Chief Executive Officer         Acknowledged and
Agreed:         VELODYNE LIDAR, INC.         By: /s/ Anand Gopalan     Name:
Anand Gopalan     Title: Chief Executive Officer  

 

[Signature Page to Sponsor Agreement]

 



 

 

